Exhibit 10.11

 

EXECUTION VERSION

 

COLLATERAL MANAGEMENT AGREEMENT

This Collateral Management Agreement (this Agreement) is made as of December 16,
2019, by and between GREAT LAKES BCPL FUNDING LTD.., an exempted company
incorporated with limited liability under the laws of the Cayman Islands (the
Issuer), and BC PARTNERS LENDING CORPORATION, a corporation incorporated under
the law of the State of Maryland (together with its successors and assigns in
such capacity, the "Collateral Manager").

RECITALS:

The Issuer intends to issue certain Class A Notes (the "Class A Notes") pursuant
to an Indenture, dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the "Indenture"), between the Issuer and
U.S. Bank, National Association, a limited purpose national banking association
with trust powers organized under the laws of the United States, as trustee
(together with its permitted successor and assigns in the trusts thereunder, the
"Trustee").

Pursuant to the Indenture, the Issuer has pledged the Collateral to the Trustee
as security for the Class A Notes and the other Secured Obligations.

The Issuer wishes to enter into this Agreement, pursuant to which the Collateral
Manager agrees to perform, on behalf of the Issuer, certain duties with respect
to the Collateral securing the Class A Notes and the other Secured Obligations
in the manner and on the terms set forth herein and to provide such additional
services as are consistent with the terms of this Agreement, the Collateral
Administration Agreement and the Indenture, and the Collateral Manager has the
capacity to provide the services required hereby and is prepared to perform such
services upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

1.

Definitions

Capitalized terms used but not defined herein (including in the recitals) shall
have the respective meanings given to such terms in the Indenture.  In the event
of any conflict or inconsistency between any term defined herein and any term
defined in the Indenture, the defined term as set forth herein shall govern.

"Accepted Servicing Practices":  The meaning specified in Section 7.

"Advance Restructuring Notice":  The meaning specified in Section 2(m).

"Collateral Manager Advances":  All Collateral Manager Expenses paid by the
Collateral Manager from its own funds in connection with its obligations under
this Agreement.

 

 

Page 1

 

 

--------------------------------------------------------------------------------

 

"Collateral Manager Breach":  The meaning specified in Section 8(a).

"Collateral Manager Expenses":  Any and all reasonable out‑of‑pocket costs and
expenses paid or incurred by the Collateral Manager in the course of performing
its obligations under this Agreement and the other Transaction Documents,
including (a) the reasonable out-of-pocket expenses and costs of legal advisors,
accountants, rating agencies, consultants, brokers and other professionals
retained by the Issuer or by the Collateral Manager on behalf of the Issuer in
connection with the services provided by the Collateral Manager pursuant to this
Agreement and the other Transaction Documents; (b) fees, expenses, and other
costs incurred by the Collateral Manager in connection with the acquisition or
disposition, or proposed acquisition or disposition of any Portfolio Asset, or
the default or restructuring thereof, including news and quotation subscription
expenses, brokerage commissions, research expenses, accounting, programming and
data entry services, any review, waiver or amendment with respect to Underlying
Instruments, insurance premiums, rating agency fees, computer software and
services costs and travel costs (airfare, meals, lodging and other
transportation), provided, that, to the extent such expenses are incurred for
the benefit of the Issuer and other entities Affiliated with or advised by the
Collateral Manager, the Issuer shall be responsible for only a pro rata portion
of such expenses of the Collateral Manager, based on a good faith allocation by
the Collateral Manager of such expenses among all such entities and the Issuer;
(c) amounts payable by the Collateral Manager to the Collateral Administrator
under the Collateral Administration Agreement (other than indemnities payable as
a result of bad faith, willful misconduct, gross negligence or fraud of the
Collateral Manager); (d) expenses incurred for general business operations of
the Issuer, including charges or expenses incurred by the Collateral Manager in
performing non-advisory services on behalf of the Issuer (in each case, in
connection with the transactions contemplated hereby); (e) all taxes, regulatory
and governmental charges (in each case, not based on the income of the
Collateral Manager), insurance premiums or expenses in each case incurred or
paid on behalf of the Issuer or in connection with the performance of its
obligations hereunder or under any of the other Transaction Documents.

"Confidential Information":  The meaning specified in Section 16(b).

"Counterparty":  BC Partners Lending Corporation, in its capacity as the
counterparty under the Global Master Repurchase Agreement.

"Firm Bid":  The meaning specified in Section 2(o)(ii).

"Force Majeure Event": means such an operation of the forces of nature beyond
the Collateral Manager’s control as reasonable foresight and ability could not
foresee or reasonably provide against including but not limited to, acts of god,
flood, war (whether declared or undeclared), terrorism, fire, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Agreement, inability to obtain material,
equipment, or communications or computer facilities, or the failure of equipment
or interruption of communications or computer facilities, and other causes
beyond the Collateral Manager’s control whether or not of the same class or kind
as specifically named above.

 

 

Page 2

 

--------------------------------------------------------------------------------

 

"Full Payment Date":  The day next following the payment in full or redemption
in whole of the Notes in accordance with the terms of the Indenture.

"Indemnified BC Partners Person":  The meaning specified in Section 8(a).

"Indemnified Issuer Person":  The meaning specified in Section 9(b).

"Indemnified Person":  (a) A Indemnified BC Partners Person or (b) an
Indemnified Issuer Person, as applicable.

"Insolvency Laws":  (a) the United States Bankruptcy Reform Act of 1978
(11 U.S.C. § 101, et seq.), as amended from time to time, and (b) all other
applicable liquidation, conservatorship, examinership, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of any applicable jurisdiction from time to time in effect affecting
the rights of creditors generally.

"Investment Company Act":  The meaning specified in Section 10(d).

"Liabilities":  The meaning specified in Section 8(a).

"Managed Assets":  The meaning specified in Section 2(e).

"Manager Asset Sale Cut-Off Time":  3:00 p.m. (New York time) on the date that
is one calendar month following the day on which the UBS Termination Event
occurs.

"Manager Related Parties":  The meaning specified in Section 6(a).

"Material Action":

(i) any waiver of, or reduction in the amount of, principal or interest payable
or any fee payable any portion of the Collateral, or any extension of any
payment deadline with respect to any portion of the Collateral;

(ii) any termination or release of any Lien or security interest securing all or
part of the Collateral or the release of a Portfolio Asset Obligor with respect
to any Portfolio Asset from its respective obligations under or in connection
with such Portfolio Asset, or any foreclosure with respect to any portion of the
Collateral, or any acceptance of any assumption agreement with respect to the
obligations of any obligor under or guarantor with respect to such Portfolio
Asset (other than, in each case, in accordance with the express terms of the
related Underlying Instruments);

(iii) the subordination of any Portfolio Asset to any other obligation of any
related Portfolio Asset Obligor, or the subordination of any of the liens
securing any portion of the Collateral;

(iv) any change to any financial covenant or to any financial definition used in
calculating compliance with any financial covenant under any Underlying
Instrument with respect to a Portfolio Asset;

 

 

Page 3

 

--------------------------------------------------------------------------------

 

(v) any reduction in the financial reporting obligations of a Portfolio Asset
Obligor or in its obligation to provide notices of defaults under any Underlying
Instrument;

(vi) any exchange or other restructuring that will reduce the financial
obligations of any Portfolio Asset Obligor with respect to any Portfolio Asset;

(vii) any exchange or other restructuring that expressly amends or waives any of
the default provisions (as in effect immediately prior to giving effect to such
amendment or waiver) set forth in any Underlying Instrument such that,
immediately after giving effect to such amendment or waiver, a default by any
Portfolio Asset Obligor under such Portfolio Asset that had previously occurred
and was continuing ceases to be continuing or is otherwise waived;

(viii) any substitution of collateral securing the obligations of any Portfolio
Asset Obligor with respect to any Portfolio Asset whereby the replacement
collateral involved in such substitution has an aggregate market value that is
less than the aggregate market value of the collateral being replaced through
such substitution (other than in accordance with the express terms of the
related Underlying Instruments);

(ix) any subordinate Lien arising on any collateral securing the obligations of
any Portfolio Asset Obligor with respect to any Portfolio Asset (other than a
subordinate Lien already existing on the trade date when such Portfolio Asset is
acquired by the Issuer) or any waiver of any term relating to any subordinate
Lien on any collateral securing such obligations, in each case, other than in
accordance with the express terms of the related Underlying Instruments;

(x) any restructuring, foreclosure, deed in lieu, or comparable transfer of
title to any collateral securing the obligations of any Portfolio Asset Obligor
with respect to any Portfolio Asset or any taking back of control, or
acquiescence in the transfer of control, from any Portfolio Asset Obligor with
respect to any such collateral;

(xi) any changes to the pro rata allocation or sharing of distributions required
by any Underlying Instrument; or

(xii) any changes to any of the provisions of any Underlying Instrument
specifying the number or percentage of lenders whose consent or approval is
required to effect, or whose objection is required to block, any of the actions
specified in any of the foregoing clauses (i) through (xi).

"Other Investment Vehicles":  The meaning specified in Section 6(b).

"Portfolio Asset Sale Cut-Off Time":  3:00 p.m. (New York time) on the date that
is three calendar months following the day on which the UBS Termination Event
occurs.

"Post-Restructuring Notice":  The meaning specified in Section 2(m).

"Proceedings":  The meaning specified in Section 21(b).

 

 

Page 4

 

--------------------------------------------------------------------------------

 

"Responsible Officer":  Any officer, or director or employee of the Issuer or
the Collateral Manager, as the case may be, involved in or responsible for the
administration, supervision or management of this Agreement.

"Risk Retention Rules":  The requirements of Section 941 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act.

"UBS":  UBS AG, London Branch, in its capacity as a party under the Global
Master Repurchase Agreement.

"UBS Termination Event":  The meaning specified in Section 2(o).

2.

General Duties of the Collateral Manager

Subject to and in accordance with the terms of the Indenture and this Agreement,
the Collateral Manager shall provide those services pertaining to the Portfolio
Assets and the other Collateral that, applying Accepted Servicing Practices, are
required to be performed by the Collateral Manager, which services include the
following:

(a)The Collateral Manager agrees to supervise and direct the acquisition of,
disposition of, investment in and reinvestment of the proceeds of the
Collateral, and shall perform on behalf of the Issuer the duties that have been
expressly delegated to the Collateral Manager in this Agreement, the Collateral
Administration Agreement, the Indenture (and the Collateral Manager shall have
no obligation to perform any other duties under the Indenture or otherwise) and
any other Transaction Document to which the Collateral Manager is party and, to
the extent necessary or appropriate to perform such duties, the Collateral
Manager shall have the power to execute and deliver all necessary and
appropriate documents and instruments on behalf of the Issuer with respect
thereto.  In addition, in performing its obligations under this Agreement, the
Collateral Manager shall, except as otherwise provided in and subject to the
terms of this Agreement, have full power and authority to (i) take any and all
actions in connection with its collateral management obligations hereunder that
it deems necessary or appropriate (in each case, subject to Accepted Servicing
Practices), and (ii) execute and deliver or cause to be executed and delivered
all necessary and appropriate documents and instruments on behalf of the Issuer
with respect thereto.  In furtherance of the foregoing, the Issuer hereby makes,
constitutes and appoints the Collateral Manager, with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead, to sign, execute, certify, swear to,
acknowledge, deliver, file, receive and record any and all documents which the
Collateral Manager reasonably deems appropriate or necessary in connection with
its duties under this Agreement or any other Transaction Document.  The
foregoing power of attorney is hereby declared irrevocable and a power coupled
by an interest, and it shall survive and not be affected by the subsequent
dissolution, bankruptcy or termination of the Issuer; provided, however, that
the foregoing power of attorney will expire, and the Collateral Manager will
cease to have any power to act as the Issuer's attorney-in-fact, upon
termination of this Agreement (upon the effectiveness of any resignation of the
Collateral Manager or otherwise) in accordance with the terms hereof.  The
Issuer shall execute and deliver to the Collateral Manager, or cause to be
executed and delivered to the Collateral Manager, all such other powers of
attorney, proxies, dividends and other orders, and all such instruments as

 

 

Page 5

 

--------------------------------------------------------------------------------

 

the Collateral Manager may reasonably request for the purpose of enabling the
Collateral Manager to exercise the rights and powers which it is entitled to
exercise pursuant to this Agreement or any other Transaction Document. The
Issuer hereby agrees to cooperate with the Collateral Manager by either
executing and delivering to the Collateral Manager from time to time (x) other
powers of attorney evidencing the Collateral Manager's authority and power under
this Agreement, or (y) such other documents or instruments deemed necessary or
appropriate by the Collateral Manager to enable the Collateral Manager to carry
out its collateral management obligations under this Agreement.

(b)The Collateral Manager shall (i) select all Portfolio Assets and Eligible
Investments which shall be acquired or sold by the Issuer and pledged to the
Trustee pursuant to the Indenture, and (ii) facilitate the acquisition,
disposition and settlement of Portfolio Assets by the Issuer in accordance with
the Indenture, including the delivery of Collateral in accordance with the
Indenture.  In so doing, the Collateral Manager shall take into consideration,
among other things, the payment obligations of the Issuer under the Indenture on
each Payment Date (including, without limitation, the payment obligations in
respect of the interest and principal on the Notes), and the Priority of
Payments and the expected distributions on the Portfolio Assets.

(c)The Collateral Manager shall monitor the Collateral, on behalf of the Issuer,
on an ongoing basis and shall, subject to the immediately succeeding sentence,
use commercially reasonable efforts to provide (or cause to be provided) to the
Issuer all reports, schedules and other data which the Issuer is required to
prepare, deliver or furnish under the Indenture or the Collateral Administration
Agreement (in each case, except to the extent that the Collateral Administrator
is required pursuant to the Collateral Administration Agreement to provide to
the Issuer any such reports, schedules and other data, in which event the
Collateral Manager shall have no obligation with respect thereto), in the form
and containing all information required thereby and on or before the date
required under the Indenture and to deliver them to the parties entitled thereto
under the Indenture. The Collateral Manager shall, on behalf of the Issuer, use
commercially reasonable efforts to determine whether a Portfolio Asset has
become a Defaulted Obligation.

(d)The Collateral Manager shall use commercially reasonable efforts to furnish
Issuer Orders, Issuer Requests and officer's certificates as may be required
under the Indenture, including providing any certifications.

(e)The Collateral Manager may, in its sole discretion, subject to and in
accordance with the provisions of the Indenture and this Agreement including,
but not limited to, Section 2(n), take on behalf of the Issuer or, if
applicable, direct the Trustee in writing to take the following actions with
respect to any Portfolio Asset, Defaulted Obligation, and any other assets and
property included in the Collateral (collectively, the "Managed Assets"), as
applicable:

(i)retain such Managed Asset;

(ii)sell or otherwise dispose of such Managed Asset in the open market or
otherwise (including to itself or to an Affiliate of the Collateral Manager in
accordance with Section 6(f));

 

 

Page 6

 

--------------------------------------------------------------------------------

 

(iii)acquire, as security for the Class A Notes in substitution for or in
addition to any one or more Managed Assets included in the Collateral, one or
more additional assets;

(iv)if applicable, tender such Managed Asset pursuant to an Offer;

(v)if applicable, consent or refuse to consent to any proposed amendment,
modification, restructuring, exchange, extension or waiver pursuant to an Offer
and give or refuse to give any notice or direction;

(vi)retain or dispose of any obligations, securities or other property (other
than Cash) received by the Issuer;

(vii)call or waive any default with respect to any Defaulted Obligation and
instruct the Trustee to enforce the Issuer’s rights under the related Underlying
Instrument and any applicable law, rule or regulation in any manner permitted
under the Indenture;

(viii)vote to accelerate the maturity (or rescind the acceleration of) of any
Defaulted Obligation;

(ix)amend, waive, consent, modify, extend or vote with respect to any Managed
Asset;

(x)exercise any other rights or remedies with respect to any Managed Asset and,
as provided in the related Underlying Instrument, including, without limitation,
the negotiation of any workout or restructuring and the acceptance of any
security or other consideration issued in a plan of reorganization, bankruptcy
or other proceeding involving any thereof, participation in a committee or group
formed by creditors of an oblige or an issuer under a Managed Asset, or take any
other action consistent with the terms of the Indenture which, in accordance
with Accepted Servicing Practices, the Collateral Manager determines in its
reasonable judgment is in the best interests of the Holders; and

(xi)exercise any other rights or remedies with respect to such Managed Asset.

(f)Except as expressly otherwise permitted in Section 6, the Collateral Manager
shall cause any purchase or sale of any Managed Asset to be effected for Cash
and otherwise on, subject to Section 6(f), arm's length terms.

(g)In connection with taking or omitting any action under the Indenture or this
Agreement, the Collateral Manager may, in accordance with Accepted Servicing
Practices, consult with counsel and may rely in good faith on the advice of such
counsel or any opinion of counsel selected in good faith with reasonable care.

(h)From and after the occurrence and continuance of an Event of Default, the
Collateral Manager shall continue to perform and be bound by the provisions of
this Agreement.  The Trustee shall be entitled to rely and be protected in
relying upon all actions and omissions of the Collateral Manager thereafter as
fully as if no Event of Default had occurred.

 

 

Page 7

 

--------------------------------------------------------------------------------

 

(i)Notwithstanding anything to the contrary contained herein, the standard of
care applicable to the Collateral Manager's performance of its services under
this Agreement shall be the servicing standards applicable pursuant to Accepted
Servicing Practices.

(j)The Collateral Manager may enter into subservicing agreements for the
servicing and administration of all or a part of the Portfolio Assets and the
other Collateral; provided that entering into such a subservicing agreement
shall not constitute an assignment of rights or delegation of performance
obligations of the Collateral Manager, which obligations shall remain the
primary obligations of the Collateral Manager.

(k)In performing its duties hereunder, the Collateral Manager shall not take any
action which is prohibited pursuant to the terms of the Indenture or any of the
other Transaction Documents. The Collateral Manager shall use good faith efforts
to ensure that no action is taken by it, and shall not intentionally or with
reckless disregard take any action, which could cause the Issuer to violate the
terms of the Indenture or any other Transaction Documents, including any
representation, warranty or undertaking of the Issuer, and any certificates to
be delivered by the Issuer pursuant to the Indenture or any of the other
Transaction Documents.

(l)Notwithstanding any other term of this Agreement, in no event shall the
Collateral Manager have any obligation to cause the Issuer to comply with any
monetary obligation set forth in any Transaction Document (including, without
limitation, the payment of principal, interest, fees, expenses, indemnity
obligations or other amounts).

(m)Notwithstanding any other term of this Agreement, (i) the Collateral Manager
shall deliver written notice (such notice, an "Advance Restructuring Notice") to
the Valuation Agent in the event that the Collateral Manager receives a written
or other formal request to take, agree to or consent to any amendment or action
with respect to any Portfolio Asset (regardless of whether the Collateral
Manager considers any such proposed amendment or action to be a Material Action)
within five Business Days following receipt of such request (or, if earlier, at
least four Business Days prior to the proposed amendment or action date), which
Advance Restructuring Notice shall specify whether, in the determination of the
Collateral Manager (which determination shall be for indicative purposes only
and not binding or conclusive in any way on the Valuation Agent if any dispute
between the parties should arise as to whether a Material Action has been
proposed or effected), the proposed action constitutes a Material Action; and
(ii) the Collateral Manager shall provide evidence (the notice providing such
evidence, a "Post-Restructuring Notice") of any amendment or action (regardless
of whether the Collateral Manager considers such amendment or action to be a
Material Action) within two Business Days after the date on which the fully
executed documentation evidencing such amendment or action is received by
Collateral Manager; provided that, if in the reasonable opinion of the
Collateral Manager it would not be practicable to deliver the Post-Restructuring
Notice within two Business Days after the date on which the fully executed
documentation evidencing such amendment or action is received by Collateral
Manager due to an administrative or operational reason, such Post-Restructuring
Notice may be delivered within five Business Days after the date on which such
documentation evidencing such amendment or action is received by Collateral
Manager. The Valuation Agent shall be an express third party beneficiary for the
purposes of this Section 2(m).

 

 

Page 8

 

--------------------------------------------------------------------------------

 

(n)(i)  Notwithstanding any other terms of this Agreement, so long as either (x)
an "Event of Default" with respect to which the Counterparty is the "Defaulting
Party" or a "Mandatory Prepayment Event" (howsoever described) shall have
occurred and is continuing under the Global Master Repurchase Agreement (as each
such term is defined therein) or (y) an Event of Default shall have occurred and
is continuing under the Indenture, the Collateral Manager shall exercise any
right of the Issuer described in an Advance Restructuring Notice to take, agree,
vote on or consent to any amendment or action with respect to any Portfolio
Asset only in accordance with the written direction of the Valuation Agent.

(ii)The Valuation Agent shall be an express third party beneficiary of the
provisions set forth in this Section 2(n) to the extent that it is entitled to
receive notifications or exercise consent, voting or similar rights under this
Section 2(n).

(o)If an "Early Termination Date" has occurred with respect to the Global Master
Repurchase Agreement as a result of an "Event of Default" with respect to which
UBS was a "Defaulting Party" (as such term is defined in the Global Master
Repurchase Agreement) (such event, a "UBS Termination Event"), the Collateral
Manager will use its commercially reasonable efforts to sell or otherwise
dispose of all Portfolio Assets in accordance with Articles 5 and 12 of the
Indenture, provided that each such sale shall be conducted in compliance with
the following requirements:

(i)commencing on the day on which the UBS Termination Event occurs and until the
Manager Asset Sale Cut-Off Time, the Collateral Manager (or any Affiliate
thereof) may purchase any or all of the Portfolio Assets, so long as each such
purchase is, subject to Section 6(f), made on an arm's length basis;

(ii)the Collateral Manager shall, commencing on the Manager Asset Sale Cut-Off
Time, seek to obtain firm, actionable bids (each such bid, a "Firm Bid") for the
entire Principal Balance of each Portfolio Asset (other than any Portfolio Asset
(x) that was purchased by the Collateral Manager (or any Affiliate thereof), or
(y) with respect to which the Collateral Manager (or any Affiliate thereof) has
made a firm bid to purchase pursuant to (i) above) from at least three leading
dealers in the relevant market, one of which may be the Collateral Manager or
its designee, at or prior to the Portfolio Asset Sale Cut-Off Time; provided
that if there is more than one Portfolio Asset at any time, the Collateral
Manager may in its sole discretion obtain Firm Bids with respect to each
separate Portfolio Asset or any one or more groups of Portfolio Assets; provided
further that with respect to any single Portfolio Asset, the Collateral Manager
may in its sole discretion obtain Firm Bids with respect to any portion of the
Principal Balance of such Portfolio Asset so long as it seeks to obtain at least
three Firm Bids with respect to each portion of such Portfolio Asset;

(iii)if the Collateral Manager obtains one Firm Bid or a combination of Firm
Bids for the entire Principal Balance of any Portfolio Asset (or portion thereof
or group of Portfolio Assets) prior to the Portfolio Asset Sale Cut-Off Time in
accordance with the foregoing clause (i), the Collateral Manager shall cause the
sale of such Portfolio Asset (or portion thereof or group of Portfolio Assets)
to the Person or Persons providing the highest such Firm Bid or the combination
of Firm Bids having the highest weighted average;

 

 

Page 9

 

--------------------------------------------------------------------------------

 

(iv)any Holder that owns 10% or more of the Aggregate Outstanding Amount of
Notes shall be entitled to participate in such bidding process with respect to
one or more of the Portfolio Assets by submitting Firm Bid(s) therefor (and in
such case, such Holder shall be deemed a "leading dealer" for purposes of
clause  (ii) above);

(v)the Collateral Manager shall notify the Trustee on (or as soon as reasonably
practicable following) the date on which the UBS Termination Event occurs that
it is selling or otherwise disposing of all of the Portfolio Assets in
accordance with Section 12.1 of the Indenture and this Section 2(o), and direct
the Trustee to deliver a notice to all Holders (prepared and provided by the
Collateral Manager) on (or as soon as reasonably practicable following) the date
on which the UBS Termination Event occurs that (A) notifies the Holders of such
sale, (B) notifies the Holders that any Holder that owns 10% or more of the
Aggregate Outstanding Amount of Notes shall be entitled to participate in such
bidding process with respect to one or more of the Portfolio Assets by
submitting Firm Bid(s) therefor, and (C) provides instructions so that any
Holder that owns 10% or more of the Aggregate Outstanding Amount of Notes may
notify the Collateral Manager that it will participate in the bidding process
with respect to one or more of the Portfolio Assets; and

(vi)the Collateral Manager shall use commercially reasonable efforts to sell or
otherwise dispose of all Portfolio Assets and Eligible Investments no later than
the Portfolio Asset Sale Cut-Off Time.

(p)Immediately upon becoming aware that any Portfolio Asset, at any time after
the acquisition thereof by the Issuer, has become a Defaulted Obligation, the
Collateral Manager shall deliver a notice of such event to (i) the Issuer and
(ii) the Valuation Agent (which shall constitute a third party beneficiary of
this Agreement for purposes of such obligation).

3.

No Joint Venture

Nothing in this Agreement shall be deemed to create a joint venture or
partnership between the parties with respect to the arrangements set forth in
this Agreement, or impose any liability arising out of such joint venture or
partnership on such parties.  For all purposes of performing its obligations
hereunder, the Collateral Manager shall be deemed to be an independent
contractor and, unless otherwise provided herein or specifically authorized by
the Issuer, from time to time, shall have no authority to act for or represent
the Issuer.

4.

Brokerage

(a)The Collateral Manager shall use all commercially reasonable efforts to
obtain the best execution for all orders placed with respect to the Managed
Assets, considering all reasonable circumstances (it being understood that the
Collateral Manager has no obligation to obtain the lowest commission or best
prices available).  Consistent with the objective of obtaining best execution,
the Collateral Manager may, in the allocation of business, take into
consideration all factors that the Collateral Manager reasonably determines to
be relevant, including, without limitation, timing, price, dealer spread or
commission, size and difficulty of the transaction, general relevant trends and
research and other brokerage services furnished to the

 

 

Page 10

 

--------------------------------------------------------------------------------

 

Collateral Manager or its Affiliates by brokers and dealers.  Such services may
be used by the Collateral Manager or its Affiliates in connection with its other
advisory activities or investment operations.  To the extent consistent with the
Collateral Manager's objective to obtain the best execution for all orders
placed with respect to the Managed Assets and any other provision of this
Agreement, the Collateral Manager may aggregate sales and purchase orders of
securities placed with respect to the Managed Assets with similar orders being
made simultaneously for other accounts managed by the Collateral Manager or with
similar orders being made simultaneously for accounts of its Affiliates.  When
any aggregate sales or purchase orders occur, the Collateral Manager (and any of
its Affiliates involved in such transactions) shall allocate the executions
among the accounts in an equitable manner.

(b)To the extent permitted by applicable law, the Collateral Manager may
aggregate sales and purchase orders of loans placed with respect to the Managed
Assets with similar orders being made simultaneously for other accounts managed
by the Collateral Manager or with similar orders being made simultaneously for
accounts of its Affiliates if, in the Collateral Manager’s reasonable judgment,
such aggregation shall result in an overall economic benefit to the Issuer,
taking into consideration the selling or purchase price, brokerage commissions
and other expenses.  When any aggregate sales or purchase orders occur, the
objective of the Collateral Manager shall be to allocate the items of property
so purchased or sold, as well as expenses incurred in the transaction among the
accounts in an equitable manner.

5.

Collateral Manager's Expenses

(a)The Collateral Manager shall have no obligation to advance its own funds for
the payment of any Collateral Manager Expenses if the Collateral Manager
determines that any such Collateral Manager Advances are or will be, or that any
outstanding Collateral Manager Advances are, non-recoverable.  In any case, the
Collateral Manager may, at its option, make Collateral Manager Advances from its
own funds with respect to the payment of Collateral Manager Expenses, in which
event the Collateral Manager shall be reimbursed for such advances on each
Payment Date without interest.  The making of a Collateral Manager Advance by
the Collateral Manager under any particular set of circumstances will not
obligate the Collateral Manager to make any additional or other Collateral
Manager Advance under equivalent, similar or any other circumstances.

(b)Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, the Collateral Manager agrees for the benefit of the
Trustee (for and on behalf of itself and the Noteholders) that any obligations
of the Issuer to pay or reimburse any amounts to the Collateral Manager under
this Section 5, 8 (Limitation of Liability) or 9 (Indemnification) of this
Agreement shall be made subject to and in accordance with Section 11 of the
Indenture.

6.

Services to Other Companies or Accounts; Conflicts of Interest

(a)The Issuer acknowledges that various potential and actual conflicts of
interest may arise from the overall investment activity of the Collateral
Manager, its Affiliates and their respective clients and employees.  The Issuer
acknowledges, understands and agrees that the Collateral Manager and its
Affiliates, and their respective shareholders, members, managers,

 

 

Page 11

 

--------------------------------------------------------------------------------

 

trustees, incorporators, partners, directors, officers, employees,
representatives, agents and associates (collectively, the “Manager Related
Parties”) are in no way prohibited from, and intend to, spend substantial
business time in connection with other businesses or activities, including, but
not limited to, managing investments, advising or managing entities other than
the Issuer, whose investment objectives are the same as or overlap with those of
the Issuer, participating in actual or potential investments of the Issuer,
providing consulting, merger and acquisition, structuring or financial advisory
services, including with respect to actual, contemplated or potential
investments of the Issuer, or acting as a director, officer or creditors'
committee member of, adviser to, or participant in, any corporation,
partnership, trust or other business entity.  The Manager Related Parties may,
and expect to, receive fees or other compensation from third parties for any of
these activities, which fees will be for the benefit of their own account and
not the account of the Issuer; provided that such activities could not
reasonably be expected to have a material adverse effect on (A) the Holders of
any Class A Notes, (B) the Issuer’s ability to perform its obligations under any
Transaction Document to which it is party, (C) any Portfolio Asset or (D) the
rights or remedies of UBS under the Transaction Documents.  These fees can
relate to actual, contemplated or potential investments of the Issuer and may be
payable by entities in which the Issuer, directly or indirectly, has invested or
contemplates investing.

(b)In addition, the Issuer acknowledges, understands and agrees that the
Collateral Manager or any other Manager Related Party may manage Affiliates of
the Issuer (including, but not limited to, other funds, investment vehicles,
accounts or advisory clients of the Collateral Manager or any of its Affiliates,
collectively the "Other Investment Vehicles").  The investment policies, fee
arrangements and circumstances of the Issuer may differ from such Other
Investment Vehicles.  For example, the Collateral Manager may decide on behalf
of the Issuer to retain an asset at the same time that one or more Other
Investment Vehicles sells it.  Similarly, the Other Investment Vehicles which
are in a liquidation phase may take priority as to sales of investments in which
the Issuer is also an investor.  These procedures could in certain circumstances
affect adversely the price paid or received by the Issuer or the size of the
position purchased or sold by the Issuer.

(c)The Issuer acknowledges, understands and agrees that the Collateral Manager
and any Other Investment Vehicle may have economic interests in, relationships
with, or render services or engage in transactions with obligors in whose
obligations the Issuer may invest.  As a result, officers and employees of the
Collateral Manager and Other Investment Vehicles may possess (and will have no
obligation to share) information relating to obligors that is not known to the
individuals responsible for monitoring the Collateral or performing obligations
under this Agreement.  In particular, the Collateral Manager, its Affiliates
and/or Other Investment Vehicles may invest in and/or hold obligations of an
obligor that may be pari passu, senior or junior in ranking to another
obligation of such obligor that is included in the Collateral, and/or officers,
directors and/or employees of the Collateral Manager, its Affiliates and/or
Other Investment Vehicles may serve on boards of directors (or in a similar
role) of or otherwise have ongoing relationships with such obligor.  The
purchase, holding and sale of such obligations by the Issuer may enhance the
profitability of the investments in such obligors held by the Collateral
Manager, its Affiliates and/or Other Investment Vehicles.  Each of such
ownership and other relationships may affect the ability of the Collateral
Manager to advise the Issuer with respect to such obligations.

 

 

Page 12

 

--------------------------------------------------------------------------------

 

(d)Although the Issuer intends to operate so that the Portfolio Assets are not
"plan assets" under ERISA, some of the Other Investment Vehicles may hold or
will hold "plan assets" subject to ERISA.  For those plan assets, certain
partners, Affiliates and/or associates of the Collateral Manager are classified
as "fiduciaries" under ERISA.  ERISA imposes certain general and specific
responsibilities and restrictions on fiduciaries with respect to plan
assets.  As a result, the Collateral Manager may adopt certain procedures to
address other conflicts in order to satisfy ERISA requirements, if
applicable.  The foregoing procedures could in certain circumstances affect
adversely the Issuer by prohibiting the Issuer from purchasing a position from
such Other Investment Vehicle or may limit the rights that the Issuer may
exercise with respect to an investment.

(e)Members, Affiliates and associates of the Collateral Manager may have the
ability, under certain circumstances, to take certain actions that would be
inconsistent with the objectives of the Issuer.  In such circumstances, the
Collateral Manager and its partners and associates will act in good faith and in
a manner believed by them to be equitable; provided that, the Collateral Manager
and its partners, Affiliates and associates may adopt certain procedures to
address certain conflicts of interest.  The foregoing procedures could in
certain circumstances affect adversely the price paid or received by the Issuer
or the size of the position purchased or sold by the Issuer (including
prohibiting the Issuer from purchasing a position) or may limit the rights that
the Issuer may exercise with respect to an investment.

(f)The Collateral Manager shall not direct the Trustee to purchase any Portfolio
Asset for inclusion in the Collateral directly from the Collateral Manager or
any of its Affiliates as principal or any account or portfolio for which
Collateral Manager or any of its Affiliates serve as investment advisor, or
direct the Trustee to sell directly any Portfolio Asset to the Collateral
Manager or any of its Affiliates as principal or any account or portfolio for
which the Collateral Manager or any of its Affiliates serve as investment
advisor, unless the Collateral Manager shall have certified to the Issuer and
the Trustee (a copy of which shall be provided by the Trustee to the Valuation
Agent which shall be an express third party beneficiary for the purposes of this
Section 6(f)) with respect to such transaction that (i) such transaction will be
consummated on terms prevailing in the market, (ii) the terms of such
transaction are substantially as advantageous to the Issuer as the terms the
Issuer could reasonably obtain in a comparable arm's length transaction with a
non‑Affiliate and (iii) such transaction complies with all applicable laws.  In
accordance with the foregoing, the Collateral Manager may, in one or more
transactions, effect client cross-transactions where the Collateral Manager
causes a transaction to be effected between the Issuer and another
collateralized debt obligation vehicle, collateralized loan obligation vehicle,
fund or another investment vehicle or account managed or advised by it or one or
more of its Affiliates, but neither it nor the Affiliate will receive any
commission or similar fee in connection with such cross-transaction.  

(g)[Reserved.]

(h)The Collateral Manager shall not direct the Trustee to purchase any Portfolio
Asset for inclusion in the Collateral if the obligor on such Portfolio Asset is
the Collateral Manager or any of its Affiliates or any other fund or account
managed by the Collateral Manager or its Affiliates, unless the acquisition of
such Collateral is expressly permitted under the Indenture.

 

 

Page 13

 

--------------------------------------------------------------------------------

 

(i)The Collateral Manager shall not cause the Issuer to purchase, and shall not
direct the Trustee to purchase, any Portfolio Asset from the Sole Shareholder
for inclusion in the Collateral unless such purchase complies with the
requirements of the Side Letter Security Agreement.

7.

Standard of Care

The Collateral Manager shall comply with the terms and conditions of the
Indenture specifically made applicable to the Collateral Manager as specified
under this Agreement and the Indenture affecting the duties and functions that
have been delegated to it and, subject to Section 8 of this Agreement, perform
its obligations under this Agreement and the Indenture with reasonable care,
using a degree of skill and attention no less than that which the Collateral
Manager exercises with respect to comparable assets that it manages for itself
and others having similar investment objectives and restrictions.  The servicing
standards described in this Section 7 are herein referred to as "Accepted
Servicing Practices".  To the extent consistent with the foregoing, the
Collateral Manager shall follow its customary standards, policies and procedures
in performing its duties under this Agreement and the Indenture, including those
duties of the Issuer under the Indenture which the Collateral Manager has agreed
hereunder to perform on the Issuer’s behalf.

8.

Limitation of Liability

(a)Without prejudice to the obligations of the Counterparty under any
Transaction Document and the Global Master Repurchase Agreement, none of the
Collateral Manager (solely in its capacity as Collateral Manager hereunder), its
Affiliates (excluding the Issuer), any officer, director, manager, partner,
member, employee, stockholder or agent of any of such Persons or any other
Person that serves or provides advisory services and resources at the request of
the Collateral Manager on behalf of the Issuer as an officer, director, manager,
partner, member, employee or agent of any other entity (each, an "Indemnified BC
Partners Person") shall be liable to the Trustee, any Holder, UBS, or the
Issuer, any Affiliate of the foregoing or any other Person, for any losses,
claims, charges, damages, judgments, assessments, costs, proceedings or other
liabilities (collectively, “Liabilities”) incurred by any such Person arising
out of, relating to, or in connection with the performance by the Collateral
Manager of its duties under this Agreement and the Indenture or the transactions
contemplated hereby or thereby, except by reason of acts or omissions
constituting bad faith, willful misconduct, gross negligence or fraud by the
Collateral Manager in the performance, or reckless disregard of the obligations
of the Collateral Manager hereunder or under the terms of the other Transaction
Documents applicable to it (a "Collateral Manager Breach").  Notwithstanding any
provision herein or in the Indenture to the contrary, in no event shall either
party hereto be liable for any consequential, indirect, special or punitive
damages (including lost profits) of any kind whatsoever regardless of whether
such losses or damages are foreseeable and regardless of the form of
action.  Each Indemnified BC Partners Person may rely in good faith on any
document of any kind that, prima facie, is properly executed and submitted by
any appropriate Person respecting any matters arising under this Agreement.  The
Collateral Manager shall be entitled to conclusively rely upon, and shall not
incur any liability for relying upon, any notice, request, resolution,
certificate, consent, affidavit, letter, facsimile, e-mail, statement,
instrument, document or other writing or communication delivered to the
Collateral Manager believed by it to be genuine and to have

 

 

Page 14

 

--------------------------------------------------------------------------------

 

been made, signed or sent by an authorized Person.  The Collateral Manager may
consult with legal counsel, independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

(b)No claim may be made by any party hereto against any other party hereto or
any officer, agent, stockholder, partner, manager, member, director or employee
of any such party for any special, indirect, consequential or punitive damages
(including lost profits) in respect of any claim for breach of contract or any
other theory of liability arising out of or relating to this Agreement or the
transactions contemplated hereby or any act, omission or event occurring in
connection therewith, and to the fullest extent permitted by applicable law,
each party hereto hereby waives, releases and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in such party's favor.

(c)Subject to clause (b) of this Section 8, it is hereby agreed and declared
that references to the Collateral Manager in this Section 8 shall be deemed to
include the other Indemnified BC Partners Persons.

9.

Indemnification

(a)To the fullest extent permitted by law, the Issuer shall indemnify, defend
and hold harmless each Indemnified BC Partners Person, against all Liabilities
as determined by final adjudication of a court of competent jurisdiction after
the exhaustion of all appeals and whether or not matured or unmatured or whether
or not asserted or brought due to contractual or other restrictions (including
reasonable legal or other expenses actually and reasonably incurred in
investigating or defending against any such loss, claim, damage or liability),
joint or several, (i) to which an Indemnified BC Partners Person may become
subject by reason of any acts or omissions or any alleged acts or omissions
arising out of such Indemnified BC Partners Person's or any other Indemnified BC
Partners Person's activities in connection with the conduct of the business or
affairs of the Issuer and/or a Portfolio Asset (including in connection with or
relating to this Agreement), (ii) caused by or arising out of or relating to or
in connection with this Agreement, any of the other Transaction Documents or any
of the transactions contemplated thereby (including, without limitation, the
issuance of the Class A Notes), or (iii) the enforcement, investigation,
preparation, pursuit or defense of any claim, action, proceeding or
investigation with respect to pending or threatened litigation in connection
with the transactions contemplated by this Agreement, the Indenture or any other
Transaction Document; provided, that such Person shall not be indemnified for
any Liabilities that are incurred as a result of a Collateral Manager Breach.
Notwithstanding the exception set forth in the preceding sentence, if the
Collateral Manager sustains any loss, liability or expense by reason of such
exception and which results from any overcharges to a Portfolio Asset Obligor
under a Portfolio Asset, then the Issuer shall, to the extent that such
overcharges were collected by the Collateral Manager and remitted to the Issuer,
promptly remit such overcharge to such Portfolio Asset Obligor after the
applicable Issuer's receipt of written notice from the Collateral Manager
regarding such overcharge.  In no event shall the Issuer be liable to any other
party (including any Indemnified BC Partners Party) for any special, indirect,
consequential or punitive (including lost profits) damages or losses.

 

 

Page 15

 

--------------------------------------------------------------------------------

 

Any indemnification rights provided for in this Section 9(a) shall be retained
by any resigned or replaced Collateral Manager and by all former Indemnified
Persons.

(b)To the fullest extent permitted by law, the Collateral Manager shall
indemnify, defend and hold harmless the Issuer, and each of its respective
directors, managers, officers, stockholders, members, partners, agents and
employees (each an "Indemnified Issuer Person"), against all Losses to which an
Indemnified Issuer Person may become subject by reason of any acts or omissions
or any alleged acts or omissions arising out of such Indemnified Issuer Person's
or any other Indemnified Issuer Person's activities in connection with any
Transaction Document or any transactions contemplated thereby, if such Losses
result from any Collateral Manager Breach, unless such Loss results from (i) the
gross negligence, willful misconduct or fraud of such Person, or (ii) a breach
by the Indemnified Issuer Person of any of its representation, warranty,
certification or obligations hereunder or under any other Transaction Documents
to which it is party.  In no event shall the Collateral Manager be liable to any
other party (including any Indemnified Issuer Party) for any special, indirect,
consequential or punitive (including lost profits) damages. UBS shall constitute
an express third party beneficiary for the purposes of this Section 9(b).

(c)Expenses incurred by an Indemnified Person in defense or settlement of any
claim that shall be subject to a right of indemnification hereunder may be
advanced by the Issuer prior to the final disposition thereof upon receipt of a
written undertaking by or on behalf of the Indemnified Person to repay such
amount to the extent that it shall be determined ultimately that such
Indemnified Person is not entitled to be indemnified hereunder.  The right of
any Indemnified Person to the indemnification provided herein shall be
cumulative of, and in addition to, any and all rights to which such Indemnified
Person may otherwise be entitled by contract or as a matter of law or equity and
shall extend to such Indemnified Person's successors, assigns and legal
representatives.  The indemnification rights hereunder are not subject to
subrogation to any other party including any insurer.

(d)The indemnification rights provided for in this Section 9 shall survive the
termination of this Agreement.  Notwithstanding anything else herein, nothing
contained in this Section 9 or elsewhere in this Agreement shall be construed as
relieving any person for any liability (including liability under applicable
U.S. federal securities laws which, under certain circumstances, impose
liability even on persons that act in good faith), to the extent that such
liability may not be waived under, or such indemnification would be in violation
of, applicable law.

10.

Term of Agreement; Survival of Certain Terms

(a)This Agreement shall become effective on the date hereof.  This Agreement
shall continue in force and effect until the earliest to occur of:

(i)the payment in full or redemption in whole of the Notes and the satisfaction
and discharge of the Indenture in accordance with its terms;

(ii)the liquidation of the Portfolio Assets and the final distribution of
proceeds of such liquidation to the Holders as provided in the Indenture; and

 

 

Page 16

 

--------------------------------------------------------------------------------

 

(iii)termination of this Agreement in accordance with subsection (c), subsection
(d) or subsection (e) of this Section 10.

(b)Upon the occurrence of any "cause" event, this Agreement may be terminated
(and the Collateral Manager may be removed for cause) by the Issuer (or the
Trustee on its behalf) by written notice to the Collateral Manager setting forth
the cause of such removal. Each of the following events shall constitute a
"cause" event with respect to the Collateral Manager for the purposes of this
Agreement:

(i)the Collateral Manager willfully violates or breaches any provision of this
Agreement, any terms of the Indenture applicable to it, or any other Transaction
Document to which it is a party (including, without limitation, any breach of a
representation, warranty or certification of the Collateral Manager hereunder or
thereunder);

(ii)(A) the Collateral Manager breaches any provision of this Agreement, any
terms of the Indenture applicable to it, or any other Transaction Document to
which it is a party (other than as covered in Section 10(b)(i)) which violation
or breach has a material adverse effect on (1) the Holders of any Class A Notes,
(2) the Issuer’s ability to perform its obligations under any Transaction
Document to which it is party, (3) any Portfolio Asset or (4) the rights or
remedies of UBS under the Transaction Documents, or (B) if capable of being
cured, such  breach is not cured within 30 days after the date on which written
notice of such breach has been given to the Collateral Manager by the Issuer or
the Trustee, provided that no cure period shall apply with respect to a breach
of Section 17 (Obligations of Collateral Manager), regardless of whether such
failure is capable of cure;

(iii)(A) a breach of any representation, warranty or certification made by the
Collateral Manager in this Agreement or the Indenture or in any certificate
delivered pursuant to this Agreement or the Indenture, and (B) such breach has a
material adverse effect on (1) the Holders of any Class A Notes, (2) the
Issuer’s ability to perform its obligations under any Transaction Document to
which it is party, (3) any Portfolio Asset or (4) the rights or remedies of UBS
under the Transaction Documents;

(iv)the filing of a decree or order for relief by a court having jurisdiction
over the Collateral Manager or any substantial part of its property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for the Collateral Manager or for any substantial part of
its property, or ordering the winding up or liquidation of the Collateral
Manager's affairs, and such decree or order shall remain unstayed and in effect
for a period of thirty (30) consecutive days;

(v)the commencement by the Collateral Manager of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by the
Collateral Manager to the entry of an order for relief in an involuntary case
under any such law;

 

 

Page 17

 

--------------------------------------------------------------------------------

 

(vi)the consent by the Collateral Manager to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for the Collateral Manager or for any substantial part of
its property, or the making by the Collateral Manager of any general assignment
for the benefit of creditors;

(vii)the failure by the Collateral Manager generally to pay its debts as such
debts become due, or the taking of action by the Collateral Manager in
furtherance of the actions described in the immediately preceding clauses (iv),
(v) or (vi);

(viii)the occurrence and continuance of any Event of Default under the Indenture
directly caused by the failure of Collateral Manager to perform its obligations
under this Agreement or the Indenture;

(ix)(A) the occurrence of any act by the Collateral Manager constituting fraud
or criminal negligence in respect of investment activity, or (B) any officer or
employee of the Collateral Manager who has direct responsibility for the
management of the Portfolio Assets is indicted for any act constituting fraud or
criminal negligence in respect of investment activity and such Person fails to
be removed from such Person’s role managing the Portfolio Assets within 7
Business Days;

(x)(A) an "Event of Default" has occurred and is continuing under the Global
Master Repurchase Agreement with respect to which the Counterparty is the
"Defaulting Party" has occurred and is continuing, and (B) an "Early Termination
Date" or early "Repurchase Date" has been designated or has occurred, in each
case, under and as defined in the Global Master Repurchase Agreement;

(xi)the Collateral Manager has intentionally taken any action which would
violate any law, rule or regulation actually known by one or more authorized
officers of the Collateral Manager to be applicable to the Issuer of any
governmental body or agency having jurisdiction over the Issuer, including,
without limitation, actions which would violate any law of the jurisdiction of
formation of the Issuer or United States federal, state or other applicable
securities law, the violation of which has a material adverse effect on (A) the
Issuer's ability to perform its obligations under the Transaction Documents, or
(B) any of the Portfolio Assets; and

(xii)the Collateral Manager delivers written notice of the termination of this
Agreement pursuant to subsection (c) or subsection (d) of this Section 10.

If any of the events specified in this subclause (b) of this Section 10 shall
occur, the Collateral Manager shall give prompt written notice thereof to the
Issuer and the Trustee (who shall forward to the Holders) upon a Responsible
Officer of the Collateral Manager becoming aware of the occurrence of such
event.

(c)This Agreement may also be terminated by the Collateral Manager, (i) upon 30
days’ prior written notice, or (ii) immediately upon written notice setting
forth the cause of such termination to the Issuer (with a copy to the Trustee),
if a material change in applicable law or regulations renders the performance by
the Collateral Manager of its duties under this Agreement or the Indenture to be
a violation of such law or regulation.

 

 

Page 18

 

--------------------------------------------------------------------------------

 

(d)This Agreement shall be automatically terminated in the event the Collateral
Manager takes any action that would require a registration of the Issuer or the
pool of Portfolio Assets (or any portion thereof) under the provisions of the
Investment Company Act of 1940 (as amended) (the "Investment Company Act"), upon
which termination the Collateral Manager shall provide a written notice of such
automatic termination to the Issuer (with a copy to the Trustee) within a
reasonably prompt time after an Officer of the Collateral Manager has
determined, based upon advice of legal counsel, that such registration
requirement has arisen or otherwise receives actual notice of such registration
requirement or automatic termination.

(e)No termination or resignation of the Collateral Manager shall be effective
until (i) a successor Collateral Manager has been selected by the Issuer and
approved by UBS and (ii) such successor Collateral Manager assumes the
obligations of the terminated or resigning Collateral Manager pursuant to and in
accordance with a replacement collateral management agreement that is either
substantially in the form of this Agreement or otherwise in a form approved by
UBS and the Issuer. UBS shall constitute an express third party beneficiary for
the purposes of this Section 10.

(f)Sections 5, 8, 9, 11, 16, 19, 20, 21 and 24 shall survive any termination of
this Agreement.  Any such termination shall also be without prejudice to any
rights of the Collateral Manager relating to the reimbursement of its Collateral
Manager Expenses and Collateral Manager Advances through and including the date
of such termination.

(g)Upon any such termination, any Collateral Manager Expenses and Collateral
Manager Advances that remain unpaid or unreimbursed shall be remitted by the
Issuer to the Collateral Manager on the next Payment Date after the Issuer's
receipt of an itemized invoice therefor (provided such invoice is received no
less than five (5) Business Days prior to such Payment Date).  Other than as set
forth in the foregoing sentence, with effect from and including the effective
date of the termination of the Collateral Manager's duties and obligations under
this Agreement, the Collateral Manager shall not be entitled to compensation for
further services hereunder.

11.

Benefit of the Agreement

The Collateral Manager agrees that its obligations hereunder in accordance with
the terms of this Agreement and the provisions of the Indenture applicable to it
shall be enforceable by the Issuer and by the Trustee on behalf of the
Noteholders, as provided in the Indenture.  The Collateral Manager agrees and
consents to the provisions contained in Section 15.1 of the Indenture.

12.

Action Upon Termination

(a)Upon any termination of this Agreement, the Collateral Manager shall as soon
as reasonably practicable:

(i)deliver to the Issuer, or to the successor collateral manager if so directed
by the Issuer, all property and documents of the Trustee or the Issuer or
otherwise relating to the Portfolio Assets then in the custody of the Collateral
Manager; and

 

 

Page 19

 

--------------------------------------------------------------------------------

 

(ii)deliver to the Trustee an accounting with respect to the books and records
delivered to the Trustee or the successor collateral manager (if any).

(b)Notwithstanding such termination, (x) the Collateral Manager shall remain
liable to the extent set forth herein (but subject to Section 8 hereof) for its
acts or omissions hereunder arising prior to termination, and for any expenses,
losses, damages, liabilities, demands, charges and claims (including reasonable
attorneys' fees) in respect of or arising out of a breach of the representations
and warranties made by the Collateral Manager in Section 13 hereof or from any
failure of the Collateral Manager to comply with the provisions of this Section
12, and (y) and the Issuer shall remain liable to the extent set forth herein
for the reimbursement of the Collateral Manager's Collateral Manager Expenses
and Collateral Manager Advances through and including the date of such their
respective acts or omissions hereunder arising (or for breach of representations
and warranties made hereunder) prior to termination to the extent set forth
herein.

(c)The Collateral Manager agrees that, notwithstanding any termination, it shall
reasonably cooperate in any Proceeding arising in connection with this
Agreement, the Indenture, or any of the Portfolio Assets (excluding any such
Proceeding in which claims are asserted against the Collateral Manager or any
Affiliate of the Collateral Manager) upon receipt of appropriate indemnification
and expense reimbursement satisfactory to the Collateral Manager.

(d)The provisions of this Section 12 shall survive the termination of this
Agreement.

13.

Representations and Warranties

(a)The Collateral Manager hereby represents and warrants to the Issuer as
follows as of the Signing Date:

(i)The Collateral Manager is a corporation formed under the laws of the State of
Maryland and has full power and authority to own its assets and to transact the
business in which it is currently engaged and is duly qualified and in good
standing under the laws of each jurisdiction where its ownership or lease of
property or the conduct of its business requires, or the performance of this
Agreement would require such qualification, except for those jurisdictions in
which the failure to be so qualified, authorized or licensed would not have a
material adverse effect on the business, operations, assets or financial
condition of the Collateral Manager or on (A) the Holders of the Class A Notes,
(B) the ability of the Collateral Manager to perform its obligations under, or
on the validity or enforceability of, this Agreement and the provisions of the
Indenture applicable to the Collateral Manager, (C) the Issuer's ability to
perform its obligations under the Transaction Documents or this Agreement or (D)
the rights or remedies of the UBS under the Transaction Documents.

(ii)The Collateral Manager has the necessary power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder, under
the provisions of the Indenture applicable to the Collateral Manager and under
the other Transaction Documents to which it is a party, and has taken all
necessary action to authorize this Agreement on the terms and conditions hereof
and the execution, delivery and performance of this Agreement and all
obligations required hereunder, under the provisions of the Indenture applicable
to the Collateral Manager and under the other Transaction Documents to which it
is a party.

 

 

Page 20

 

--------------------------------------------------------------------------------

 

(iii)No consent of any other Person, including, without limitation, any partners
or creditors of the Collateral Manager, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Collateral
Manager in connection with this Agreement, or the execution, delivery,
performance, validity or enforceability of this Agreement or the obligations
required hereunder, under the provisions of the Indenture applicable to the
Collateral Manager or the other Transaction Documents to which it is a party.

(iv)This Agreement has been, and each instrument and document required hereunder
or under the terms of the Indenture shall be, executed and delivered by a duly
authorized officer of the Collateral Manager, and this Agreement constitutes,
and each instrument and document required hereunder or under the terms of the
Indenture when executed and delivered by the Collateral Manager hereunder or
under the terms of the Indenture shall constitute, the valid and legally binding
obligations of the Collateral Manager enforceable against the Collateral Manager
in accordance with their terms, subject to (A) the effect of bankruptcy,
insolvency or similar laws affecting generally the enforcement of creditors'
rights and (B) general equitable principles.

(v)The execution, delivery and performance of this Agreement and the performance
by the Collateral Manager of the provisions of the Indenture applicable to the
Collateral Manager, the other Transaction Documents to which the Collateral
Manager is a party and the documents and instruments required hereunder or
thereunder or under the terms of the Indenture will not violate any provision of
any existing law or regulation (except, in respect of the Risk Retention Rules,
other than as represented by the Collateral Manager in Section 13(a)(viii))
binding the Collateral Manager, or any order, judgment, award or decree of any
court, arbitrator or governmental authority binding on the Collateral Manager,
or the Constituent Documents of, or any securities issued by, the Collateral
Manager or constitute, with or without giving notice or lapse of time or both, a
default under or result in a breach of any of the terms or provisions of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Collateral Manager is a party or by which the
Collateral Manager or any of its assets may be bound, the violation of which
would have a material adverse effect on (A) the Holders of the Class A Notes,
(B) the Issuer’s ability to perform under any Transaction Document, (C) any of
the Portfolio Assets, (D) the business operations, assets or financial condition
of the Collateral Manager or its ability to perform its obligations under or the
validity or enforceability of this Agreement, the provisions of the Indenture
applicable to it or (E) the rights or remedies of UBS under the Transaction
Documents, and will not result in or require the creation or imposition of any
lien on any of its property, assets or revenues pursuant to the provisions of
any such mortgage, indenture, lease, contract or other agreement, instrument or
undertaking the existence of which would have a material adverse effect on the
business, operations, assets or financial condition of the Collateral Manager or
its ability to perform its obligations under this Agreement or the rights or
remedies of UBS under the Transaction Documents.

 

 

Page 21

 

--------------------------------------------------------------------------------

 

(vi)There is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the best knowledge of the Collateral Manager,
threatened that, if determined adversely to the Collateral Manager, would have a
material adverse effect on (A) the Holders of the Class A Notes, (B) the
performance by the Collateral Manager of its duties under, or on the validity or
enforceability of, this Agreement, the provisions of the Indenture applicable to
the Collateral Manager hereunder and the other Transaction Documents to which it
is a party, (C) any of the Portfolio Assets, (D) the Issuer's ability to perform
its obligations under the Transaction Documents or this Agreement or (E) the
rights or remedies of UBS under the Transaction Documents.

(vii)The Collateral Manager is not in violation of its Constitutive Documents or
in breach or violation of or in default under any contract or agreement to which
it is a party or by which it or any of its property may be bound, or any
applicable statute or any rule, regulation or order of any court (except, in
respect of the Risk Retention Rules, other than as represented by the Collateral
Manager in Section 13(a)(viii)) government agency or body having jurisdiction
over the Collateral Manager or its properties, the breach or violation of which
or default under which would have a material adverse effect (A) the Holders of
the Class A Notes, (B) the performance by the Collateral Manager of its duties
under, or on the validity or enforceability of, this Agreement, the provisions
of the Indenture applicable to the Collateral Manager hereunder and the other
Transaction Documents to which it is a party, (C) any of the Portfolio Assets,
(D) the Issuer's ability to perform its obligations under the Transaction
Documents or this Agreement or (E) the rights or remedies of UBS under the
Transaction Documents.

(viii)The Collateral Manager reasonably believes, based upon due inquiry, that
the transactions contemplated by this Agreement do not and/or would not
reasonably be expected to violate or conflict with the Risk Retention Rules.

(ix)[reserved]

(b)The Issuer hereby represents and warrants to the Collateral Manager as
follows as of the Signing Date:

(i)The Issuer has been duly incorporated and validly exists as an exempted
company under the laws of the Cayman Islands and has the power to conduct its
business and affairs in accordance with this Agreement and applicable law.

(ii)The Issuer has the power and authority to execute, deliver and perform its
duties and obligations under this Agreement and the Indenture.  The Issuer has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and all of the documents required to be executed
by the Issuer pursuant hereto and as of the date hereof the Issuer will have
taken all necessary corporate action to authorize the execution, delivery and
performance of the Indenture and the other Transaction Document to which it is
party and all of the documents required to be executed by the Issuer
thereunder.  This Agreement has been duly authorized, executed and delivered by
the Issuer and, as of the date hereof, the Indenture will be duly authorized,
executed and delivered by the Issuer.  Each of this Agreement and, on the

 

 

Page 22

 

--------------------------------------------------------------------------------

 

date hereof, the Indenture, when executed and delivered by the other parties
thereto, constitutes the legal, valid and binding obligation of the Issuer
enforceable against the Issuer in accordance with its terms except that the
enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect relating to creditors’ rights and (ii) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

(iii)Neither the execution, delivery and performance of this Agreement and the
Indenture, nor the consummation of the transactions contemplated by this
Agreement and the Indenture (A) is prohibited by, or requires the Issuer to
obtain any material consent, authorization, approval or registration under, any
law, statute, rule, regulation, judgment, order, writ, injunction or decree that
is binding upon the Issuer or any of its properties or assets, except where the
failure to obtain such consent, authorization or approval or make such
registration would not reasonably be expected to have a material adverse effect
on the Issuer or on the Portfolio Assets and Eligible Investments, or (B) will
violate any provision of, result in any breach, default or acceleration of any
obligations under or result in the creation or imposition of any lien pursuant
to (other than the lien created by the Indenture), or require any consent under,
any agreement to which the Issuer is a party or by which it or any of its
property is bound, except to the extent that such violation, default or breach
would not reasonably be expected to have a material adverse effect on the Issuer
or on the Portfolio Assets and Eligible Investments.

(iv)There are no proceedings pending, or to the best knowledge of the Issuer,
threatened, against the Issuer before any federal, provincial or other
governmental agency, authority, administrator or regulatory body, arbitrator,
court or other tribunal, foreign or domestic, that would reasonably be expected
to result in a material adverse effect on the Portfolio Assets and Eligible
Investments or any action taken or to be taken by the Issuer under this
Agreement.

14.

Amendment

(a)This Agreement may not be modified or amended without the prior written
consent of the parties hereto and UBS, and in writing executed by the parties
hereto. Failure on the part of either party or UBS to insist upon strict
compliance by the other with any of the terms, covenants or conditions hereof
shall not be deemed a waiver of such term, covenant or condition.

(b)UBS shall constitute an express third party beneficiary for the purposes of
this Section 14.

15.

Assignment

(a)This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors.

 

 

Page 23

 

--------------------------------------------------------------------------------

 

(b)Any assignment of the Collateral Manager's obligations under this Agreement
(other than to an Affiliate of the Collateral Manager including, without
limitation, the Collateral Manager and any direct or indirect subsidiary of the
Collateral Manager) shall require the consent of the Issuer and UBS, and, until
the Full Payment Date, the Trustee (at the direction of the Majority Holders)
and the Majority Holders.  UBS shall constitute an express third beneficiary for
the purposes of this Section 15(b).

(c)Subject to clause (d) below, any assignment of the Issuer's rights, remedies,
and obligations under this Agreement shall require the consent of the Collateral
Manager and the Trustee (acting at the direction of the Majority Holders),
except in the case of assignment by the Issuer to the Trustee as contemplated by
the Granting Clause of the Indenture.

(d)Any assignment consented to pursuant to this Section 15 shall bind the
assignee hereunder in the same manner as the assignor is bound.  Upon the
execution and delivery of such a counterpart by the assignee, the assignor shall
be released from further obligations pursuant to this Agreement, except with
respect to its obligations arising under Sections 5, 8, 9, 11, 16, 19, 20, 21
and 24 hereof.

(e)The Collateral Manager hereby acknowledges that, pursuant to Article 15 of
the Indenture, the Issuer is assigning all of its right, title and interest in,
to and under this Agreement to the Trustee as representative of the Holders and
the Collateral Manager agrees that all of the representations, covenants and
agreements made by the Collateral Manager in this Agreement are also for the
benefit of the Trustee.

16.

Records; Confidentiality

(a)The Collateral Manager shall maintain appropriate books of account and
records relating to services performed hereunder, and such books of account and
records shall be accessible for inspection by a representative of the Issuer,
the Trustee, the Noteholders and the Independent accountants appointed by the
Issuer pursuant to the Indenture at a mutually agreed time during normal
business hours and upon not less than five (5) Business Days' prior notice,
provided that the Collateral Manager shall not be obligated to provide access to
any non-public information if the Collateral Manager in good faith determines
that the disclosure of such information would violate any applicable law,
regulation or contractual arrangement.  At no time will the Collateral Manager
make a public announcement concerning the issuance of the Notes, the Collateral
Manager's role hereunder or any other aspect of the transactions contemplated by
this Agreement and the Indenture without the prior written consent of the
Issuer's U.S. counsel (it being understood that general statements regarding the
fact that the Collateral Manager is managing assets of the Issuer (either alone
or in conjunction with assets of other issuers) that do not refer in any way to
the Notes or the offering thereof shall not require such prior consent or
notice).

(b)The Collateral Manager shall keep confidential any and all information that
is either (i) of a type that the Collateral Manager reasonably believes would
ordinarily be considered proprietary or confidential, or constitutes information
pursuant to which the Collateral Manager (or the Collateral Manager on behalf of
the Issuer) is bound by an obligation of confidentiality, or (ii) designated as
confidential (collectively, "Confidential Information")

 

 

Page 24

 

--------------------------------------------------------------------------------

 

obtained in connection with the services rendered hereunder and shall not
disclose any such Confidential Information to non-affiliated third parties
(which shall in no event be deemed to include Noteholders) except (1) with the
prior written consent of the Issuer (which consent shall not be unreasonably
withheld), (2) as required by law (including for purposes of avoiding or
reducing any withholding taxes imposed by any jurisdiction), regulation, court
order or the rules or regulations of any regulatory or self-regulating
organization, body or official having jurisdiction over the Issuer or the
Collateral Manager, (3) to its and the Issuer's attorneys, accountants and other
professional advisers, (4) to the Manager Related Parties, (5) to any bona fide
buyer or potential buyer and any such Person's attorneys and professional
advisers in connection with an issuance or sale or potential issuance or sale to
such Person of any equity interests of, debt of, or assets owned by the
Collateral Manager; provided that each such Person to whom such Confidential
Information is so disclosed shall have agreed to maintain the confidentiality
thereof pursuant to an agreement containing provisions substantially the same as
those of this Section 16, (6) in connection with the enforcement of the
Collateral Manager's rights hereunder or in any dispute or proceeding related
hereto or to any of the other Transaction Documents, (7) to the Administrator,
the Trustee, the Collateral Administrator or any other service provider to the
Issuer, (8) to Holders and beneficial owners and potential purchasers of, or
placement agent with respect to, any of the Notes or any beneficial interest
therein, (9) as required to enable the Collateral Manager to perform its
obligations hereunder, (10) such information as shall have been publicly
available or disclosed other than in violation of this Agreement or the
Indenture, (11) such information that was or is obtained by the Collateral
Manager on a non-confidential basis, (12) such information that was or is
obtained by the Collateral Manager from a non-affiliated third party; provided,
that such non-affiliated third party is not known by the Collateral Manager to
be bound by this Agreement or another confidentiality agreement with the Issuer,
(13) such information as any rating agency shall reasonably request in
connection with the supplying of credit estimates on any Portfolio Asset, (14)
such information as may be necessary or desirable in order for the Collateral
Manager to prepare, publish and distribute to any Person any information
relating to the investment performance of a particular item of the Collateral
(rather than the performance of the pool of Collateral as a whole and the
financial conditions of the Issuer), (15) such information as may be required to
be provided to any Person under the Indenture, this Agreement or any related
document, (16) in connection with the establishing trading or investment
accounts pursuant to Section 2(a)(i) or otherwise in connection with the
acquisition, disposition or tender of, or Offer with respect to, a Portfolio
Asset by the Issuer.  In no event, however, shall the Collateral Manager be
required to disclose to any Person any information in violation of (A) any
fiduciary duty of the Collateral Manager, (B) any requirement of law, or (C) any
contractual obligation or confidentiality undertaking applicable to the
Collateral Manager or any fund or account managed by the Collateral Manager.

(c)Notwithstanding anything in this Agreement or the Indenture to the contrary,
(x) the Collateral Manager and any other Manager Related Party may disclose to
any and all Persons, that the Collateral Manager is serving as Collateral
Manager of the Issuer and (y) each party hereto (and each of their respective
employees, representatives or other agents)may disclose to any and all Persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure
(in each case, under applicable federal, state or local law) of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to them relating to such U.S. tax
treatment and U.S. tax structure;

 

 

Page 25

 

--------------------------------------------------------------------------------

 

provided that with respect to this clause (y) no party hereto shall disclose any
other information that is not relevant to understanding the tax treatment or tax
structure of this Agreement or the transactions contemplated by this Agreement
the disclosure of which is otherwise limited pursuant to this Agreement, or any
other information to the extent that such disclosure would result in a violation
of any federal or state securities law.

17.

Obligations of Collateral Manager

Unless otherwise specifically required by any provision of the Indenture or this
Agreement or by applicable law, the Collateral Manager shall not take any
action, or omit to take any action, that it knows would (a) materially and
adversely affect the Issuer for purposes of Cayman Islands law, United States
federal or state law or any other law known to the Collateral Manager to be
applicable to the Issuer, (b) with respect to the Issuer, not be permitted under
the Issuer's Constitutive Documents, (c) violate any law, rule or regulation of
any governmental body or agency (other than, in each case, in respect of the
Risk Retention Rules) having jurisdiction over the Issuer including, without
limitation, any Cayman Islands or United States federal, state or other
applicable securities law the violation of which would have a material adverse
effect on the business, operations, assets or financial condition of the Issuer,
or on the ability of the Collateral Manager to perform its obligations hereunder
or any other Transaction Documents, (d) require registration of the Issuer or
the pool of Portfolio Assets (or any portion thereof) as an "investment company"
under the Investment Company Act or (e) cause the Issuer to violate the terms of
the Transaction Documents including, without limitation, any representations of
the Issuer given pursuant thereto on or after the date thereof provided that any
law or regulation relating to the Collateral Manager's performance under this
Agreement that could reasonably be expected to have a material adverse effect on
(w) the Holders of the Class A Notes, (x) the Issuer or the Issuer's ability to
perform its obligations under the Transaction Documents or this Agreement, (y)
any of the Portfolio Assets or (z) the rights or remedies of UBS under the
Transaction Documents to be "material" for the purposes of this Section 17.  The
Collateral Manager covenants that it shall comply in all material respects with
all laws and regulations applicable to it in connection with the performance of
its duties under this Agreement and the Indenture. The Collateral Manager
covenants that it shall notify the Issuer and the Valuation Agent in writing no
later than 5 Business Days after the date on which Collateral Manager either (a)
has actual knowledge, or (b) has reasonable belief, that it has become
non-compliant with the Risk Retention Rules.

18.

Entire Agreement; Severability; Headings; Counterparts

(a)This Agreement contains the entire agreement between the parties relating to
the subject matter hereof.

(b)If any term, provision, covenant or condition of this Agreement, or the
application thereof to any party hereto or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Agreement, modified by the deletion of the unenforceable,
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity, or illegality will not
otherwise affect the enforceability, validity or legality of the remaining
terms, provisions, covenants and conditions of this Agreement, so

 

 

Page 26

 

--------------------------------------------------------------------------------

 

long as this Agreement, as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the deletion of such portion of this Agreement will not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

(c)Descriptive headings are for convenience only and shall not control or affect
the meaning or construction of any provision of this Agreement.

(d)This Agreement (and each amendment, modification and waiver in respect of
this Agreement) may be executed and delivered in counterparts (including by
e-mail (PDF) or facsimile transmission), each of which will be deemed an
original, and all of which together constitute one and the same
instrument.  Delivery of an executed counterpart signature page of this
Agreement by e-mail (PDF) or facsimile transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

19.

Non-Petition; Limited Recourse

(a)Notwithstanding any other provision of this Agreement, the Collateral Manager
agrees not to cause the filing of a petition in bankruptcy or to institute any
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
against the Issuer for the nonpayment of the fees or other amounts payable by
the Issuer to the Collateral Manager under this Agreement until the payment in
full of all Notes issued under the Indenture (and any other debt obligations of
the Issuer that have been rated upon issuance by any rating agency at the
request of the Issuer) and the expiration of a period equal to one year and a
day or, if longer, the applicable preference period then in effect and one day,
following such payment in full.  Nothing in this Section 19(a) shall preclude,
or be deemed to stop, the Collateral Manager from taking any action prior to the
expiration of the aforementioned period in (A) any case or proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
proceeding filed or commenced by a Person other than the Collateral
Manager.  This Section 19(a) shall survive the termination of this Agreement.

(b)The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subject to the provisions of
Sections 2.7(g), 10.3 and 11.1 of the Indenture, and the Collateral Manager
agrees to be bound by the provisions of Sections 2.7(g), 10.3 and 11.1 of the
Indenture as if it were a party thereto.  Notwithstanding any other provision of
this Agreement, all of the payment obligations of the Issuer under this
Agreement are limited recourse obligations of the Issuer pursuant to Sections
2.7(g), 10.3 and 11.1 of the Indenture.  The Collateral Manager further agrees
that, except as so contemplated by Section 2.7(g), 10.3 and 11.1 of the
Indenture, it will not have any recourse against any Officer, director,
employee, partner, member, shareholder or incorporator of the Issuer or its
Affiliates, successors or assigns for the payment of any amounts payable under
this Agreement.  It is understood that this Section 19(b) shall not (i) prevent
recourse to the Collateral for the sums due or to become due under any security,
instrument or agreement which is part of the Collateral; or (ii) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes or secured by the Indenture until such Collateral has been realized and
the proceeds thereof applied in accordance with the provisions of the Indenture,
whereupon all obligations of and all claims against the Issuer hereunder or
arising in connection therewith shall be

 

 

Page 27

 

--------------------------------------------------------------------------------

 

extinguished and shall not thereafter revive.  It is further understood that
this Section 19(b) shall not limit the right of any Person to name the Issuer as
a party defendant in any Proceeding or in the exercise of any other remedy under
the Notes or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person.  The Collateral Manager consents to the
assignment of this Agreement as provided in the Grant of the Indenture.  This
Section 19(b) shall survive the termination of this Agreement.

20.

Notices

Any request, demand, authorization, direction, instruction, order, notice,
consent, waiver or other documents provided or permitted by this Agreement to be
made upon, given, delivered, e-mailed or furnished to, or filed with:

(a)the Issuer shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile or
other means of electronic transmission in legible form, to the Issuer addressed
to it at c/o MapleFS Limited, P.O. Box 1093, Boundary Hall, Cricket Square,
Grand Cayman KY1-1102, Cayman Islands, Email: cayman@maples.com, Attention: The
Directors, with a copy to, BC Partners Lending Corporation, 650 Madison Avenue,
23rd Floor New York, NY 10022, Email: Notices@bcpartners.com, or at any other
address previously furnished in writing to the other parties hereto by the
Issuer, as the case may be, with a copy to the Collateral Manager at its address
below;

(b)the Collateral Manager shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile or other means of electronic
transmission in legible form, to the Collateral Manager c/o BC Partners Lending
Corporation, 650 Madison Avenue, 23rd Floor New York, NY 10022, Email:
Notices@bcpartners.com, with a copy to c/o MapleFS Limited, P.O. Box 1093,
Boundary Hall, Cricket Square, Grand Cayman KY1-1102, Cayman Islands, Email:
cayman@maples.com, Attention: The Directors, or at any other address previously
furnished in writing to the parties hereto; and

(c)the Valuation Agent shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile or other means of electronic
transmission in legible form, to the Valuation Agent addressed to it at such
address set out in Section 14 of the Indenture, or at any other address
previously furnished in writing to the parties hereto.

To the extent that any demand, notice or communication hereunder is given to the
Collateral Manager by a Responsible Officer of the Issuer, such Responsible
Officer shall be deemed to have the requisite power and authority to bind the
Issuer with respect to such communication, and the Collateral Manager may
conclusively rely upon and shall be protected in acting or refraining from
acting upon any such communication.  To the extent that any demand, notice or
communication hereunder is given to the Issuer by a Responsible Officer of the
Collateral Manager, such Responsible Officer shall be deemed to have the
requisite power and authority to bind the Collateral Manager with respect to
such communication, and the Issuer may conclusively rely upon and shall be
protected in acting or refraining from acting upon any such communication.

 

 

Page 28

 

--------------------------------------------------------------------------------

 

21.

Governing Law; Jurisdiction; Waiver of Jury Trial

(a)This Agreement shall be construed in accordance with, and this Agreement and
any matters arising out of or relating in any way whatsoever to this Agreement
(whether in contract, tort or otherwise), shall be governed by, the law of the
State of New York.

(b)With respect to any suit, action or proceedings relating to this Agreement or
any matter between the parties arising under or in connection with this
Agreement ("Proceedings"), each party irrevocably:  (i) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.  Nothing in this Agreement precludes any of
the parties from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.  Each party irrevocably consents to
the service of process in any Proceeding by the mailing or delivery of copies of
such process as set forth in Section 20 hereof.

(c)EACH OF THE ISSUER AND THE COLLATERAL MANAGER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY PROCEEDINGS.  Each party hereby (i) certifies that no
representative, agent or attorney of the other has represented, expressly or
otherwise, that the other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this paragraph.

22.

Third Party Beneficiaries

Nothing in this Agreement, expressed or implied, shall give to any Person, other
than the parties hereto and their successors hereunder, any benefit or any legal
or equitable right, remedy or claim under this Agreement except, with respect to
the Trustee and the Holders, as otherwise expressly provided in this Agreement;
provided that the Valuation Agent shall be an express third party beneficiary of
Sections 2(m), 2(n), 2(p), 6(f) and 17.

23.

Written Disclosure Statement

The Issuer shall provide, if reasonably available to it, and the Issuer shall
use its reasonable efforts to cause each of the Holders (and holders of
beneficial interests in the Notes) and the Trustee to provide, to the Collateral
Manager all information reasonably requested by the Collateral Manager in
connection with regulatory matters, including without limitation any information
that is necessary or advisable in order for the Collateral Manager (or its
parent or Affiliates) to complete forms required by the Securities and Exchange
Commission, or to comply with any regulations of the Commodity Futures Trading
Commission or any requirement of the Commodity Exchange Act or Dodd-Frank Wall
Street Reform and Consumer Protection Act, in each case, as amended from time to
time, and any other laws or regulations applicable to the Collateral Manager
from time to time.  

 

 

Page 29

 

--------------------------------------------------------------------------------

 

24.

Conflict with the Indenture

In the event that this Agreement requires any action to be taken with respect to
any matter and the Indenture requires that a different action be taken with
respect to such matter, and such actions are mutually exclusive, the provisions
of the Indenture (as in effect on the date hereof or as amended or supplemented,
with the consent of the Collateral Manager if such consent is required by
Section 14) in respect thereof shall control.

 

[Signature Pages Follow.]

 

 

 

Page 30

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Management
Agreement to be executed effective as of the day and year first written above.

 

GREAT LAKES BCPL FUNDING LTD.,

as Issuer

 

 

 

By:

 

/s/ Pamela Sen-Gupta

Name:

 

Pamela Sen-Gupta

Title:

 

Director

 

 

 

Collateral Management Agreement

--------------------------------------------------------------------------------

 

 

BC PARTNERS LENDING CORPORATION,

as Collateral Manager

 

 

 

By:

 

/s/ Edward Gilpin

Name:

 

Edward Gilpin

Title:

 

Chief Financial Officer

 

Collateral Management Agreement